 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    ROBERT HACKWORTH,                                Case No.: 1:19-cv-01362-LJO-BAM (PC)
10                       Plaintiff,                    ORDER DENYING MOTION TO PROCEED
                                                       IN FORMA PAUPERIS AS MOOT
11           v.
12    AREVALOS, et al.,                                (ECF No. 11)

13                       Defendants.
14

15          Plaintiff Robert Hackworth (“Plaintiff”) is a state prisoner proceeding pro se and in forma

16   pauperis in this civil action pursuant to 42 U.S.C. § 1983. On October 24, 2019, the Court

17   granted Plaintiff’s application to proceed in forma pauperis in this action pursuant to 28 U.S.C.

18   § 1915. (ECF No. 10.) On October 25, 2019, Plaintiff filed another motion to proceed in forma

19   pauperis. (ECF No. 11.)

20          It appears the Court’s order has crossed in the mail with Plaintiff’s motion. As Plaintiff

21   has already been granted leave to proceed in forma pauperis in this action, no further applications

22   are needed. Accordingly, Plaintiff’s October 25, 2019 motion to proceed in forma pauperis,

23   (ECF No. 11), is DENIED as moot.
     IT IS SO ORDERED.
24

25      Dated:     October 28, 2019                           /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
